The defendant was tried and convicted for the offense of violating the prohibition law. The prosecution was based upon an affidavit, to which no objection by demurrer or otherwise was interposed. This appeal is upon the record, and without a bill of exceptions.
The trial judge certifies that no bill of exceptions has been presented to him, and the time for filing same has expired. The record contains the given and refused charges, but the oral charge of the court is not set *Page 405 
out. In the absence of a bill of exceptions and the oral charge of the court, this court cannot review the charges which were refused to the defendant. The record appears to be free from error, and the judgment of the lower court is affirmed.
Affirmed.